DETAILED ACTION
This action is responsive to amendment filed on March 1st, 2021. 
Claims 1~20 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1~20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument (Pg. 7), that the double patenting rejection is improper as the scope of pending claims 1-20 is different than the scope of corresponding claims 1-20 of U.S. Patent No. 10,659,406, claims 1-17 of U.S. Patent No. 10,257,137, and 1-18 of U.S. Patent No. 9,923,849. Examiner respectfully disagrees because for example, claims 1 and 2 of U.S. Patent No. 9,923,849 anticipates claim 1 of the pending claims. Claim 1 of U.S. Patent No. 10,257,137 also anticipates claim 1 of the pending claims. Finally, claim 1 of U.S. Patent No. 10,659,406 recites determining a context of a message that a user is composing via a composition interface based on one or more properties of the message and causing display of one or more suggested content items for inclusion in the message based on the context of the message. The context of a message is analogous to retrieving a suggested content item…based on one or more factors of the message and causing display of the suggested content item. Therefore, pending claims 1~20 are not patentably distinct from each of the aforementioned U.S Patents above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
s 1~20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1~20 of U.S Patent No. 10,659,406, claims 1~17 of U.S. Patent No. 10,257,137, and 1~18 of U.S. Patent No. 9,923,849. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims 1~20 are broader and thus, fully anticipated by the reference patents.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3~9, 11~15, and 17~20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (U.S 8,386,926) in view of Joshi et al. hereinafter Joshi (U.S 2014/0163954).
Regarding Claim 1,
Matsuoka taught a system comprising: 
one or more processors; and a computer-readable medium coupled to the one or more processors and storing executable instructions that, when executed by the one or more processor, cause the system to perform operations comprising: 
receiving, via a user interface, an input of a user-defined content suggestion rule (C6: 26~33, provide user interface to add/remove items from preferences 310-340);
receiving, via the user interface, input of a message being composed by a user (C8: 17~24, composing e-mail message); 
retrieving a suggested content item for inclusion in the message based at least in part on the user-defined content suggestion rule and the message (C6: 34~56; C13: 62~67); and 

Matsuoka did not specifically teach retrieving a suggested content item for inclusion in the message based on one or more factors of the message.
Joshi taught retrieving a suggested content item for inclusion in the message based on one or more factors of the message [¶21, a user's input along with input from contacts of the user can be sampled and/or parsed to determine text that is commonly used in communications; ¶22; ¶25, Context attributes can include a contact attribute, a user attribute, a relationship attribute, a time attribute, a technology attribute, an association attribute, subject or topic name attribute, originating device type attribute, recipient device type attribute, or the like].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Joshi’s teaching of retrieving a suggested content item for inclusion in the message based on one or more factors of the message with the teachings of Matsuoka, because the combination would allow personalized text suggestion dictionaries and communication contexts to determine predicted-text suggestions that are more accurate suggestions as well as context appropriate for communications of a user [Joshi: ¶18].
Regarding Claim 3,
Matsuoka taught wherein the instructions, when executed by the one or more processors, cause the system to perform operations comprising: receiving a confirmation input via the user interface of the suggested content item; and inputting the suggested content item into the message being composed by the user based at least in part on the 
Regarding Claim 4,
Matsuoka taught wherein the instructions, when executed by the one or more processors, further cause the system to perform operations comprising: causing display of the message that has the suggested content item included within the message being composed by the user (C8: 41~43).
Regarding Claim 5,
Matsuoka taught wherein the instructions to cause display of the suggested content item, when executed by the one or more processors, further cause the system to perform operations comprising: causing display of a plurality of suggested content items; and receiving, via the user interface, a selection of the suggested content item from the plurality of suggested content items (C13: 62~64). 
Regarding Claim 6,
Matsuoka taught wherein the instructions, when executed by the one or more processors, further cause the system to perform operations comprising: communicating the message that includes the suggested content item to a user device (C8: 41~43, Note: It is inherent composing e-mail message is for the purpose of communicating that message to a recipient).
Regarding Claim 7,
Matsuoka in view of Joshi taught wherein the one or more factors comprise one or more recipients of the message [¶21; ¶22; ¶25]. See motivation above.
Regarding Claim 8,

Regarding Claims 9, 11~15, and 17~20, the claims are similar in scope to claims 1, 3~8 respectively and therefore, rejected under the same rationale.

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka and Joshi in view of Chang et al. hereinafter Chang (U.S 2008/0126983).
Regarding Claim 2,
While Matsuoka taught wherein the instructions, when executed by the one or more processors, cause the system to perform operations comprising: causing display of a plurality of user-defined content suggestion rules (C6: 26~33), however did not specifically teach wherein the input of the user-defined content suggestion rule is a selection of the user-defined content suggestion rule from the plurality of user-defined content suggestion rules. 
Keohane taught a rules interface controller 312 provides an interface through which a user may select rules for controlling which entries to include in a list of entries for an auto-complete box, the ordering of the entries within the auto-complete box, and any other preferences for specializing the output of the list of entries for an auto-complete box for the user [¶55]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Keohane’s teaching of the input of the user-defined content suggestion rule is a selection of the user-defined content suggestion rule from the plurality of user-defined content suggestion rules with the 
Regarding Claims 10 and 16, the claims are similar in scope to claim 2 and therefore, rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2457